UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4189



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM FREDERICK REYNOLDS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:04-cr-00107-1)


Submitted:   May 5, 2006                    Decided:   May 23, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Joseph Michael McGuinness, Elizabethtown, North Carolina; Carol Ann
Bauer, Morgantown, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Kenneth Michel Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William   Frederick   Reynolds      seeks   to   appeal   his

convictions and 144-month sentence following his guilty plea to

bank robbery and possessing a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. §§ 2, 2113(a), 924(c)

(2000).   Reynolds moved for an extension of time to file his notice

of appeal as to his criminal judgment, which the district court

denied.   Reynolds then appealed the district court’s order denying

his motion.   We dismiss the appeal to the extent Reynolds seeks to

appeal his criminal judgment, and we affirm the district court’s

order denying Reynolds’s motion for an extension to appeal.

           In a criminal case, the defendant must file his notice of

appeal within ten days from the entry of the order or judgment.

Fed. R. App. P. 4(b)(1)(A).   With or without a motion, the district

court may grant an extension of time to file of up to thirty days

upon a showing of excusable neglect or good cause.      Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

When the notice of appeal is filed more than thirty days after

expiration of the appeal period, neither the district court nor

this court may grant an extension.        United States v. Schuchardt,

685 F.2d 901, 902 (4th Cir. 1982).       The appeal periods established

by Rule 4 are mandatory and jurisdictional.       Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978).




                                 - 2 -
          The district court entered the criminal judgment on June

22, 2005; the ten-day appeal period expired on July 7, 2005.

Reynolds filed his pro se motion for an extension of time to file

his appeal on October 14, 2005.   On January 31, 2006, the district

court properly denied Reynolds’s motion because it was well beyond

the excusable neglect period. On February 10, 2006, Reynolds noted

an appeal from the January 31, 2006 order “denying the motion to

restore appellate rights.”

          Accordingly, we affirm the district court’s order denying

Reynolds’s motion, and we dismiss the appeal as to Reynolds’s

underlying criminal judgment.*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




     *
      Any claim Reynolds may have regarding ineffective assistance
of counsel in failing to timely note a requested appeal from his
criminal judgment should be brought in a motion under 28 U.S.C. §
2255 (2000).   See United States v. Peak, 992 F.2d 39 (4th Cir.
1993).

                              - 3 -